Per curiam.
The decision of this court reversing the trial judge in the granting of a summary judgment in favor of the defendant in an action brought by the husband for loss of consortium occasioned by alleged injuries received by the wife as a result of the negligence of her employer, having been reversed by the Supreme Court on certiorari the. judgment rendered by this court is hereby vacated and a judgment of affirmance is entered in accordance with the decision of the Supreme Court. Gulf States Ceramic v. Fenster, 228 Ga. 400 (185 SE2d 801).

Judgment affirmed.


Bell, C. J., Pannell and Deen, JJ., concur.